Case 4:19-cr-00007-TWP-VTW Document 18 Filed 06/17/20 Page 1 of 1 PageID #: 115




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  NEW ALBANY DIVISION

 UNITED STATES OF AMERICA,                         )
                                                   )
                              Plaintiff,           )
                                                   )
                         v.                        )     No. 4:19-cr-00007-TWP-VTW
                                                   )
 JOE WARE,                                         ) -01
                                                   )
                              Defendant.           )

                 ORDER ADOPTING REPORT AND RECOMMENDATION

        On June 16, 2020, the Magistrate Judge submitted his Report and Recommendation

 regarding the United States Probation Office's Petition for Warrant or Summons for Offender

 Under Supervision (Dkt. 5). The parties waived the fourteen-day period to object to the Report

 and Recommendation.         The Court, having considered the Magistrate Judge's Report and

 Recommendation, hereby adopts the Magistrate Judge's Report and Recommendation.


        IT IS SO ORDERED.

        Date:    6/17/2020




 Distribution:

 Jennifer H. Culotta
 CULOTTA & CULOTTA LLP
 jennifer@culottalaw.com

 James Marshall Warden
 UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
 james.warden2@usdoj.gov
